Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Election/Restrictions
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2022.
Response to Amendment
The amendment filed September 30, 2022 has been entered. The Applicant amended claims 1-6 and cancelled claims 7-15. Claims 1-6 remain pending in the application.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because length is too short.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “array beam patterns”.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: q, 108-1, 108-3, 108-N, 106-1, 106-2, 106-N, 104-1, 104-4, 104-N, 106-i.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 3-6 are objected to because of the following informalities:  
In claims 1 and 3, “the weights” lacks proper antecedent basis and should read “the one or more weights”
In claims 1 and 4-6, “the antenna elements” lacks proper antecedent basis and should read “the plurality of antenna elements”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites the limitation “wherein the determining of the weights of the manifold vector is further based on one or more array beam patterns”. However, the disclosure does not use the term “array beam patterns” or how weights of the manifold vector would be based on them.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the limitation “wherein the determining of the weights of the manifold vector is further based on one or more array beam patterns”. However, the disclosure does not use the term “array beam patterns” or how weights of the manifold vector would be based on them.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stitt (US PGPUB 2020/0219344 A1).
Regarding claim 1, Stitt discloses a method of establishing coherence between a plurality of antenna elements of a virtual phased-array ([0537]), wherein each of the antenna elements comprises a respective clock ([0145]), and wherein the method comprises: synchronizing the clocks of the antenna elements based on a first set of measurements of a first set of wireless signals transmitted by one or more of the antenna elements ([0145]); determining relative positions and orientations of the antenna elements based on a second set of measurements of a second set of wireless signals transmitted after the synchronizing of the clocks ([0145], [0295], [0327], [0511]); determining, based on the relative positions and orientations of the antenna elements, one or more weights of a manifold vector to calibrate the manifold vector, wherein each of the weights is associated with a respective antenna element ([0511]-[0515]); and transmitting, via two or more of the antenna elements, a plurality of coherent wireless signals based on the calibrated manifold vector ([508], [0511]-[0515]).
Regarding claim 2, Stitt further discloses wherein the first set of measurements relates phase and frequency offsets of two or more of the clocks ([0330] and [0471]-[0472]).
Regarding claim 3, Stitt further discloses wherein the determining of the weights of the manifold vector is further based on one or more array beam patterns ([0514]).
Regarding claim 4, Stitt further discloses wherein the determining of the relative positions and orientations of the antenna elements is via multilateration ([0120]-[0121], [0332]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stitt in view of Kabiri et al. (US PGPUB 2020/0059755 A1), hereinafter known as Kabiri.
Regarding claim 5, Stitt does not specifically teach wherein the second set of measurements comprises range and range rate measurements, and wherein the determining of the relative positions and orientations of the antenna elements comprises fusing the range and rate measurements in a Kalman filter.
However, Kabiri teaches wherein the second set of measurements comprises range and range rate measurements ([0022]), and wherein the determining of the relative positions and orientations of the antenna elements comprises fusing the range and rate measurements in a Kalman filter ([0022]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Stitt with Kabiri to include “wherein the second set of measurements comprises range and range rate measurements, and wherein the determining of the relative positions and orientations of the antenna elements comprises fusing the range and rate measurements in a Kalman filter,” as taught by Kabiri, for the purpose of mitigating inaccuracies (see also [0022]).
Regarding claim 6, Stitt does not specifically teach wherein the second set of measurements comprises range and range rate measurements, and wherein the determining of the relative positions and orientations of the antenna elements comprises fusing the range and rate measurements using at least one of an inertial navigation system or an inertial measurement unit.
However, Kabiri teaches wherein the second set of measurements comprises range and range rate measurements ([0022]), and wherein the determining of the relative positions and orientations of the antenna elements comprises fusing the range and rate measurements using at least one of an inertial navigation system or an inertial measurement unit ([0022]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Stitt with Kabiri to include “wherein the second set of measurements comprises range and range rate measurements, and wherein the determining of the relative positions and orientations of the antenna elements comprises fusing the range and rate measurements using at least one of an inertial navigation system or an inertial measurement unit,” as taught by Kabiri, for the purpose of mitigating inaccuracies (see also [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONCHAN J KIM/             Examiner, Art Unit 2845    

/ANDREA LINDGREN BALTZELL/             Primary Examiner, Art Unit 2845